Citation Nr: 1758069	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  12-24 555		DATE
		

THE ISSUES

1.  Entitlement to service connection for degenerative joint disease, right knee, to include as secondary to service-connected stress fracture of the right femur.

2.  Entitlement to service connection for degenerative joint disease, left knee, to include as secondary to degenerative joint disease, right knee, and service-connected stress fracture of the right femur.


ORDER

As to the issue of service connection for degenerative joint disease, right knee, the appeal is dismissed.

As to the issue of service connection for degenerative joint disease, left knee, the appeal is dismissed.


FINDING OF FACT

On August 11, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his representative, that a withdrawal of this appeal is requested as to all issues.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the issue of service connection for degenerative joint disease, right knee, have been met.  38 U.S.C.        § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal by the Veteran as to the issue of service connection for generative joint disease, left knee, have been met.  38 U.S.C.            § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran served on active duty from January 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO), which denied service connection for stress fracture of the right knee and degenerative joint disease of the left knee, including as secondary to stress fracture of the right knee.  Through a June 2014 rating decision, a June 2014 supplemental statement of the case, and a February 2017 Board remand, the claims have been recharacterized as stated above.  

A July 2015 report of general information shows that the Veteran withdrew his hearing request, and in its February 2017 remand, the Board considered the request withdrawn.  In February 2017, the Board remanded this matter for further development and the case has been returned for appellate consideration.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d) (5) (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R.             § 20.204 (2017).  In the present case, in a letter received August 11, 2017, the Veteran withdrew this appeal as to all issues and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed as to the issues of service connection for degenerative joint disease of the bilateral knees.





______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  Disabled American Veterans




Department of Veterans Affairs


